THE THIRTEENTH COURT OF APPEALS

                                   13-18-00584-CR


                              JAMES EVERETT GRANT
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                    249th District Court of Johnson County, Texas
                          Trial Cause No. DC-F201800270


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 1, 2019